Shaw, C. J.
This is an action brought to recover damages for a disturbance of the plaintiff’s easement, in stopping a watercourse through land of the defendant, by which the plaintiff’s land was rendered wet and unproductive, and by which a right of way in other land of the defendant was rendered miry and impassable.
It was contended by the defendant, that whatever damage, if any, was done by stopping such drain or watercourse, the plaintiff had no such interest in the estate,- in right of which he claimed the easement, as to enable him to bring an action. It appeared that the plaintiff’s lot had been set off to his mother, as dower, that the plaintiff took a share in the reversion by descent, and had acquired the rights of the other heirs by purchase. There was also evidence tending to show that, by paroi agree*199ment, she had surrendered her life estate to the plaintiff, and put him into actual possession. The judge ruled, reserving the question, that the evidence was competent to go to the jury, and that these facts, if proved, would give the plaintiff a sufficient title to maintain the action. We are of opinion that this direction was right. Whether the tenant for life might have revoked her paroi agreement or not, if she had not revoked it, when the damage was done, and the plaintiff had the reversion in his own right, and the actual possession by a subsisting tenancy at will, there was a damage, both to his reversion, and to his right of possession, sufficient to enable him to maintain the action.
The plaintiff, in order to establish the right of way, alleged in his declaration to have been disturbed by the stopping of the drain or watercourse, relied on a paroi reservation made by his mother, at the time of selling the land, under a license of court, as administratrix of her husband, for the payment of debts; and offered to show that when the deed was made by the administratrix to the defendant, there being no way reserved, the defendant assured her or her agent that she should have a right of way for the use of her lot, now held by the plaintiff, as if it were reserved. The judge had ruled that, by force and effect of the deed given by the administratrix to the defendant, he had the land free from any servitude in favor of the upper lot, or any right to a watercourse over that of the defendant; and that, if such servitude existed at all, it had arisen since that time, by adverse use and enjoyment for the term of twenty years. Upon this point, the evidence offered by the plaintiff was, that when the agent of the administratrix delivered to the defendant the deed, he stated that it reserved no right of way to her own lot, and that the defendant then said she might pass over the land as much as she pleased, as much as if the right of way was in the deed.
Here the question was whether the right of way could be established by twenty years’ adverse, continued and uninterrupted enjoyment. The judge, against the objection of the defendant, held that this evidence was competent, not because a right of way can be created by a paroi grant, but to show that the plaintiff commenced the actual use of the way under a claim *200of right. The court are of opinion that this was correct, for the purpose and to the extent,to which it was limited. The evidence had a tendency to show that the plaintiff used the way openly as of right, against the owner of the soil, and so was adverse, and this was one of the elements for establishing an easement by prescription. It was within the principle of Barker v. Salmon, 2 Met. 32; Brown v. King, 5 Met. 173; and Sumner v. Stevens, 6 Met. 337. This principle is, that possession under a claim of title, with or without deed, is adverse; and that principle applies as well in case of easements, incorporeal hereditaments, and interests in land, as to the title to land itself.
We see no ground on which the motion in arrest of judgment can be sustained. The plaintiff alleges in his declaration that he was seized and possessed of a tract of land described; that, as incident to this lot, he had a right of drainage through and over the land of the defendant; and that he had a right of way over another parcel of land; both of which rights were disturbed and impaired by the defendant, by filling up a trench on his own land, and thereby setting the water back, and flowing the plaintiff’s land and way. It is the statement of one single injurious act done by the defendant on his own land, and two kinds of consequential damage done thereby to the plaintiff.

Judgment on the verdict.